Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inagaki et al. (US Patent Application Publication no. 2019/0055144) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned 
With regard to claim 1, Inagaki teaches an electrolytic solution generator (abstract) comprising: an electrolyzing unit (80) having a stacked structure in which a conductive film (86) is interposed between a cathode (85) and an anode (84; paragraphs 46; 142; figure 17), the electrolyzing unit electrolyzing a liquid (paragraphs 37, 142); and a housing (10) in which the electrolyzing unit is disposed (paragraphs 38, 42, 50), wherein the housing (10) includes a channel (71a; 72a; figure 7), the channel having an inlet (11a) into which a liquid to be supplied to the electrolyzing unit flows and an outlet (11b) from which an electrolytic solution generated by the electrolyzing unit flows out (paragraphs 40-42; 95; 232), the channel causing a liquid to flow in a liquid-flow direction intersecting a stacking direction of the stacked structure (paragraphs 37; 151; 231), wherein the electrolyzing unit includes a groove (16; paragraph 123), the groove (16) being open to the channel (71a; 72a; as shown in figure 7), at least a part of an interface between the conductive film (86) and the cathode (85) and an interface between the conductive film (86) and the anode (84) being exposed to the groove (16; paragraphs 122-123), and wherein a space is disposed between at least either an outer periphery of the cathode and an inner surface of the housing (paragraph 113 – a recess 342 is formed at a deeper side and is configured to contain the electrolyzing unit 80. Figure 18 shows a space formed between the periphery of the cathode 85 and an inner surface 332a of the housing).
 	With regard to claim 2, Inagaki teaches wherein the space has a first space disposed between the outer periphery of the cathode and the inner surface of the 
 	With regard to claim 3, Inagaki further discloses wherein the space has a second space disposed between the outer periphery of the anode (84) and the inner surface of the housing (a space is defined by elastic member 90 between the undersurface of the electrolytic part 80 and the inner surface 31 of the housing; figure 7; paragraphs 117-119).
 	With regard to claim 4, Inagaki discloses wherein the outer periphery of the cathode (85) protrudes to be further outside than the outer periphery of the anode (84) in a direction intersecting the stacking direction (as shown in figure 12; paragraph 170).
 	With regard to claim 5, Inagaki teaches wherein the space has a third space (341) disposed in an area closer to the anode (84) than to the cathode (85) in the stacking direction (figures 14, 22-23).
 	With regard to claim 6, the outer periphery of the conductive film (83) of Inagaki protrudes to be further outside than the outer periphery of the anode (84) in a direction intersecting the stacking direction (figure 12).
 	With regard to claim 7, the space of Inagaki is disposed at least on a periphery in a lengthwise direction of the stacked structure (as shown in figure 18).
 	With regard to claim 8, Inagaki discloses wherein a housing protrusion (64) protruding toward the stacked structure (80) is disposed on a part of the inner surface of the housing (paragraphs 190; 201), the part being counter to an outer periphery of the stacked structure (80; figure 8).

 	With regard to claim 10, Inagaki discloses wherein a conductive film-side recession (82) is disposed on a part of the conductive film (86), the part corresponding to the housing protrusion (64; figures 13; 21).
 	With regard to claim 11, Inagaki teaches wherein the groove (16) has a conductive film-side groove (86c) disposed on the conductive film (86; paragraph 169), and an electrode-side groove (86b) disposed on at least either the cathode or the anode and communicating with the conductive film-side groove (86c; figure 12), and wherein in a view along the stacking direction of the stacked structure, the conductive film-side groove (86c) is different in shape from the electrode-side groove (86b – the holes may have various shapes other than just V-shaped; paragraph 148).
With regard to claim 12, Inagaki discloses wherein the conductive film (86) is stacked together with either the cathode (85) or the anode (84) in an arrangement in which, in a view along the stacking direction of the stacked structure, the conductive film (86) and the cathode (85) or the anode (84) have an intersecting portion at which an outer periphery of the conductive film-side groove (86c) intersects an outer periphery of the electrode-side groove (86b; figure 22; paragraph 151).
 	With regard to claim 13, the conductive film-side groove (86b) of Inagaki extends in a direction intersecting the liquid-flow direction (paragraphs 156; 242-243).
 	With regard to claim 14, the conductive film-side groove (86b) of Inagaki extends in a direction perpendicular to the liquid-flow direction (paragraphs 156; 242-243; figures 12, 13, 16, 17).

 	With regard to claim 16, Inagaki further discloses wherein the cathode-side groove (85b) is of a V shape with a bent portion located on a downstream side in a view along the stacking direction of the stacked structure (as shown in figures 12, 13, 16, 17; paragraphs 213-214).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794